Citation Nr: 0311830	
Decision Date: 06/06/03    Archive Date: 06/10/03

DOCKET NO.  00-07 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
residuals of a laceration of the left great toe, with partial 
amputation, currently evaluated as 10 percent disabling.

2.  Entitlement to a disability evaluation in excess of 20 
percent, exclusive of June 22, 2000 through October 1, 2000, 
when a temporary total disability evaluation was assigned, 
for residuals of a right ankle injury, with traumatic 
arthritis. 

3.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney




ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from February 1970 to December 
1971, September 1972 to August 1974, and from November 1974 
to December 1976.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from April 1998 and November 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Chicago, Illinois (RO) which denied the benefits 
sought on appeal.

In an April 2003 Board decision, the issues of an increased 
disability evaluation for residuals of a laceration of the 
left great toe with partial amputation and residuals of a 
right ankle injury with traumatic arthritis, as well as the 
issue of entitlement to TDIU were remanded for additional 
development.  The development was accomplished to the extent 
possible.  The case has now been returned to the Board for 
adjudication.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claims, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.  The veteran's residuals of a laceration of the left great 
toe, with partial amputation, is characterized as an 
amputation without metatarsal involvement, and is not 
productive of malunion or nonunion of the tarsal or 
metatarsal bones or other moderately severe foot injury.

3.  The veteran's residuals of a right ankle injury, with 
traumatic arthritis, is productive of marked limitation of 
motion, but has not been characterized as malunion of the os 
calcis or astragalus with marked deformity, has not required 
an astragalectomy, and the veteran's ankle is not ankylosed.

4.  The veteran reported on his TDIU application that he had 
two years of college; that his past work experience included 
positions as a file clerk, a housekeeper aid, and a steel 
worker; and that he last worked in 1989.

5.  The veteran's service-connected disabilities are not 
sufficiently severe as to hinder his ability to obtain and 
retain employment.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 
percent for residuals of a laceration of the left great toe 
with partial amputation have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic 
Code 5010, 5171(2002).
2.  The criteria for a disability evaluation in excess of 20 
percent for residuals of a right ankle injury with traumatic 
arthritis have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-
4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Code 5271 (2002).

3.  The evidence does not satisfy the criteria for a TDIU.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.340, 3.341, 4.15, 4.16, 4.18 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims that he is entitled to an increased 
disability evaluation for residuals of a right ankle injury, 
with traumatic arthritis and an increased disability 
evaluation for residuals of a laceration of his left great 
toe, with partial amputation, as well as entitled to a total 
disability evaluation based on individual unemployability 
(TDIU).  Specifically, the veteran asserts that he 
experiences pain from his left great toe and right ankle 
disorders, which causes him to limp and need a cane.  In 
addition, he asserts that his service-connected right ankle 
and left great toe disorders render him unable to secure or 
follow a substantially gainful occupation.

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all claims for VA benefits and provides, among 
other things, that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2002).

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete his claims.  The rating decisions, 
the statements of the case, and the supplemental statements 
of the case issued in connection with the veteran's appeal, 
as well as additional correspondence to the veteran, have 
notified him of the evidence considered, the pertinent laws 
and regulations, and the reason that his claims were denied.  
The RO indicated that it would review the information of 
record and determine what additional information is needed to 
process the veteran's claims.  The RO also informed the 
veteran of what the evidence must show in order to grant 
increased disability evaluations for his left great toe and 
right ankle disorders and to grant entitlement to a TDIU, as 
well as provided a detailed explanation of why these benefits 
were not granted.  In addition, the statements of the case 
and the supplemental statements of the case included the 
criteria for granting increased ratings and TDIU, as well as 
other regulations pertaining to his claims.  In particular, 
March and May 2001 letters to the veteran, from the RO, and 
the November 2002 supplemental statement of the case notified 
the veteran of the provisions of the VCAA, the kind of 
information needed from him, and what he could do to help his 
claims, as well as the VA's responsibilities in obtaining 
evidence.  See Quartuccio v. Principi, 16 Vet. App.  183,187 
(2002) (requiring VA to notify the veteran of what evidence 
he was required to provide and what evidence VA would attempt 
to obtain).  Accordingly, the Board finds that the 
notification requirements of the VCAA have been satisfied.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records and VA medical 
records have been obtained.  In addition, the veteran was 
afforded several VA examinations in connection with his 
requests for increased disability evaluations for his left 
great toe and right ankle disorders and his claim of 
entitlement to a TDIU.  Further, the veteran was provided the 
opportunity to submit additional medical evidence.  The 
veteran and his representative have not informed the Board of 
any additional evidence that should be obtained prior to 
appellate review, and the Board is satisfied that the 
requirements under the VCAA have been met.  As such, the 
Board finds that the duty to assist has been satisfied and 
the case is ready for appellate review.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  See also VAOPGCPREC 
16-92.

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See	 38 C.F.R. §§ 4.40, 4.45; see also 
DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

Historically, the veteran was granted service connection for 
residuals of a laceration of the left great toe with ingrown 
toenail and residuals of a right ankle injury in September 
1977.  Noncompensable disability evaluations were assigned 
for both disorders, effective December 1976.  A December 1995 
rating decision granted the veteran a 10 percent disability 
evaluation for his residuals of a laceration of the left 
great toe with partial amputation and a 10 percent disability 
evaluation for his residuals of a right ankle injury.

In November 1996, the veteran filed a claim for an increased 
disability evaluation for his service-connected disabilities.  
A May 1997 rating decision continued the veteran's disability 
evaluations for his left great toe and right ankle.  The 
veteran filed a claim for entitlement to a TDIU in August 
1997.  The veteran also filed a notice of disagreement with 
regard to his claims for increased evaluations in August 
1997, and the RO issued a statement of the case in October 
1997.  The veteran perfected his appeal.  An April 1998 
rating decision by the RO denied the veteran's claim of 
entitlement to a TDIU, and the veteran filed a notice of 
disagreement in June 1998.   In September 1998, the Board 
issued a decision, granting the veteran a 20 percent 
disability evaluation for his right ankle disorder and 
denying an increased disability evaluation for his left great 
toe disorder.  A May 1999 rating decision implemented the 
veteran's award of an increased disability evaluation for the 
veteran's right ankle disorder.  The RO also issued a 
statement of the case as to the veteran's claim of 
entitlement to TDIU in May 1999.  

In June 1999, the veteran filed another claim for an 
increased disability evaluation for each of his service-
connected disabilities.  In addition, the veteran's 
representative again asserted a claim of TDIU.  Nonetheless, 
the veteran perfected his appeal as to his claim of TDIU in 
April 2000.  In March 2001, the Board remanded the veteran's 
claim for TDIU on the basis that his claim for TDIU was 
inextricably intertwined with his claims for increased 
disability evaluations.  Additional evidence was obtained, 
and a supplemental statement of the case was issued in 
November 2002, which continued to deny the veteran 
entitlement to a TDIU.  A November 2002 rating decision 
granted the veteran a temporary 100 percent disability 
evaluation for the period June 22, 2000 through October 1, 
2000 for the veteran's right ankle disorder, and continued 
the 20 percent disability evaluation for the period 
thereafter.  In addition, the RO continued the veteran's 10 
percent disability evaluation for his left great toe 
disorder.  The veteran filed a notice of disagreement in 
January 2003.  In April 2003, the Board issued another remand 
on the basis that the RO failed to issue a statement of the 
case regarding the veteran's claims for increased ratings and 
that such claims were inextricably intertwined with the 
veteran's pending claim for entitlement to a TDIU.  Following 
the remand, the RO issued a statement of the case as to the 
claims for increased ratings, and a supplemental statement of 
the case as to the issue of entitlement to a TDIU.  The 
veteran again perfected his appeal as to the aforementioned 
issues in May 2003.

March 1997 VA examination reports indicate that the veteran 
lived independently in an apartment, and that he had a 
psychiatric disorder and an ankle disorder.  An examination 
of his feet showed that the veteran had a nontender great toe 
and healed wound from a partial amputation in 1972, despite a 
scar of the medial left great toe.  Range of motion of the 
interphalangeal joint was 20 degrees dorsiflexion and 40 
degrees plantar flexion.  The examiner noted that the veteran 
had normal function and gait, without skin or vascular 
changes.  X-rays showed an old injury of the left great toe, 
which resulted in a loss of the medial aspect of the great 
toe phalanx.  The diagnosis was status-post left great toe 
injury with occasional neuritis.  Examination of the right 
ankle showed that the veteran's gait was antalgic to the 
right, that he had right lateral ankle swelling, and that he 
had tenderness to palpation at the joint line.  Range of 
motion was 20 degrees plantar flexion and 5 degrees 
dorsiflexion.  An x-ray of the right ankle showed mild 
degenerative changes.  The diagnosis was mild right ankle 
arthritis.  

According to the veteran's August 1997 TDIU application, the 
veteran reported that he last worked full time in March 1982, 
and that he last worked in 1989, which was when he became too 
disabled to work.  The veteran last worked as a steel worker 
for 40 hours a week in 1989.  Prior to that, the veteran 
worked as a file clerk, publication clerk, and housekeeper 
aid for the VA, for 40 hours per week, from 1977 to 1981.  
The application also indicates that he has two years of 
college, for which he received an associate's degree in 1984.

A December 1997 VA treatment note indicates that the veteran 
complained of severe pain and swelling of his right ankle.  
Examination showed that the veteran was sensitive to the 
touch.  There was mild swelling around the ankle, without 
evidence of muscle atrophy.  The examiner noted that the 
veteran was unable to do range of motion testing due to pain.  
The diagnosis was degenerative joint disease of the right 
ankle.

A September 1998 VA treatment note shows that the veteran 
complained of right ankle pain and left toe pain.  
Examination showed pain on palpation at the distal tip of the 
left hallux, palpable pedal pulses, and decreased muscle 
strength with pain.  There was pain on palpation at the right 
ankle joint and Achilles tendon.  Diagnoses included 
degenerative joint disease of the right ankle.  

VA treatment records dated at various intervals in 1999 
indicate that the veteran needed an ankle joint injection and 
an ankle scope, and possibly an ankle fusion in the future.  
In addition, the veteran complained of pain in the 5th toe of 
the left foot and that his ankle gave out.  An August 1999 VA 
medical record indicates that an MRI was negative for an 
osteochondral defect of the right ankle, but showed a fatty 
accumulation.  September and November 1999 VA medical records 
indicate that the veteran had right ankle pain upon 
palpation, decreased strength, and hypersensitivity to pain.  
The veteran's left hallux was negative for maceration, 
tracking, and erythema.  Diagnoses included degenerative 
joint disease of the right ankle, tendonitis of the Achilles 
tendon and peroneal tendons, and a fracture of the 5th 
proximal phalanx of the left foot.  

February and April 2000 VA treatment notes indicate that the 
veteran complained of increasing right ankle pain, not 
relieved with injections, and hypersensitivity of the left 
hallux.  Physical examination showed pain to palpation on the 
ankle joint, decreased range of motion of the right ankle, 
and swelling of the lateral right ankle.  There was no 
maceration, tracking to the bone, or eythema of the left 
hallux, but there was pain on palpation.  The assessment was 
degenerative joint disease of the right ankle and tendonitis 
of the Achilles tendon and peroneal tendons.

A May 2000 x-ray of the ankle indicates that there was no 
evidence of a fresh fracture, subluxation, or dislocation.  
There were no bony, joint, or soft tissue fractures noted.  A 
May 2000 x-ray of the left foot showed a large calcaneal 
plantar spur formation and an old fracture deformity of the 
proximal phalanx of the fifth toe.

June 2000 treatment notes indicate that the veteran underwent 
an ankle arthroscopy.  Following the surgery, the veteran had 
pain on range of motion and pain upon palpation of the 
anterior aspect of the ankle, consistent with postoperative 
pain.  There was no crepitation or tracking.  X-rays showed 
that there was some soft tissue swelling at the lateral 
malleolus.

A September 2000 treatment note indicates that the veteran's 
ankle arthroscopy was negative for evidence of a fracture, 
despite the veteran's continued complaints of ankle pain.  An 
x-ray showed mild degenerative joint disease of the right 
ankle joint and a calcaneal spur.

February 2001 treatment notes showed continued complaints of 
right ankle pain, as well as complaints of ankle swelling.  
Examination showed a well-healed incision, without evidence 
of erythema or ecchymosis.  There was pain on palpation and 
with range of motion, but without crepitation.  

The veteran was afforded another VA examination in May 2001.  
According to the report, the veteran reported that he 
incurred a fracture of the right ankle while serving as a 
paratrooper in the Army and a partial amputation of the left 
great toe when working on a lawnmower while serving in the 
Marines.  He complained of severe left toe and right ankle 
pain, that he had no motion in his right ankle, that his left 
toe was very sensitive to touch, that his right ankle swelled 
daily, and that his left toe pain radiated into his foot with 
weight-bearing.  Physical examination of the right ankle 
showed moderate effusion of the ankle joint and swelling 
laterally over the fibula.  On palpation, he was tender over 
the anterior joint line, medially over the deltoid ligament, 
and laterally over the perineal retinaculum peroneal tendons.  
The peroneal tendons did not subluxate and the veteran had no 
subtalar motion.  There was no tenderness of his right foot 
toes or his Achilles tendon.  Active range of motion showed 
plantar flexion to 5 degrees, limited by pain, and extension 
to 7 degrees, limited by fatigability.  Strength was 4 out of 
5.  X-rays showed some joint space narrowing posteriorly and 
the formation of a talar beak osteophyte anteriorly.  
Examination of the left foot showed a laceration to the left 
toe with a triangular-shaped nail.  There was crepitus and 
pain upon a grind test of the metatarsophalangeal joint.  
There were normal pulses in both feet.  Active range of 
motion was to 29 degrees flexion and extension to 52 degrees.  
X-rays showed mild degenerative joint disease of the 
metatarsophalangeal joint.  The impression was a right ankle 
fracture resulting in post-traumatic arthritis, with some 
talar breaking and slight joint space narrowing posteriorly; 
laceration to the left great toe, resulting in 
hypersensitivity to touch; and first metatarsophalangeal 
joint osteoarthritis.  The examiner noted that the veteran 
"[could not] perform work requiring heavy lifting more than 
10 pounds or prolonged standing more than 5 minutes, [but 
that] he [could] perform desk type work . . ." and thus, the 
veteran "[was] not unemployable."

VA medical records dated during 2002 show that the veteran 
had pain on palpation of the right ankle and subungual left 
hallux, as well as right ankle pain upon range of motion.  
The assessment was degenerative joint disease of the ankle 
joint and tendonitis of the Achilles tendon and extensor 
digitorum longus.  In addition, the records noted that the 
veteran was diagnosed with a status-post lawnmower injury to 
the left hallux with graft and complete onychoplasty of the 
hallux nail during service; status-post traumatic ankle 
fracture during service; talar dome lesion; and status-post 
recent ankle scope.  A March 2002 treatment note indicates 
that the veteran's pain when walking and moving his feet was 
primarily in his lower back, as the veteran had sciatica, a 
herniated disc, and low back radiculopathy and because the 
peroneal berevis tendon was visibly spastic and tense bracing 
the foot, which did not allow the subtalar joint to move.  X-
rays showed arthritis of the subtalar joint and ankle joint. 

Statements submitted by, or on the behalf of the veteran, 
indicate that the veteran had a disability of the right 
ankle, for which he experienced pain, limped, and used a 
cane.

Additional VA medical records dated 1996 through 2002 show 
treatment for schizophrenia, polysubstance abuse, a seizure 
disorder, a low back disorder, post-traumatic stress 
disorder, cervical spine disease, and diminished hearing.  A 
treating psychologist noted in August 2000 that the veteran 
was disabled due to his PTSD and schizophrenia.



I.  Entitlement to an increased disability evaluation for 
residuals of a laceration of the left great toe, with partial 
amputation.

As stated earlier, the veteran claims that he is entitled to 
an increased disability evaluation for his service-connected 
residuals of a laceration of the left great toe, with partial 
amputation.

The veteran's left great toe disability is currently rated as 
10 percent disabling pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5171.  Under that Code, a 10 percent 
disability evaluation is warranted for amputation of the 
great toe without metatarsal involvement.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5171.  For the next higher 30 
percent disability evaluation, there must be an amputation of 
the great toe with removal of the metatarsal head.  Id.  

Upon reviewing the rating criteria in relation to the 
evidence for consideration, the Board finds that the 
veteran's disability picture is most consistent with the 
currently assigned 10 percent disability evaluation and that 
an increased disability evaluation is not warranted.  The 
objective clinical evidence of record does not show that the 
veteran's partial amputation involved removal of the 
metatarsal head.  Therefore, the veteran's symptomatology 
with respect to the residuals of a laceration of his left 
great toe, with partial amputation, most closely fits within 
the criteria for the currently assigned 10 percent disability 
evaluation.

Additionally, the Board has also considered whether an 
evaluation in excess of 10 percent is in order in this case 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 
5272, 5278, 5283, and 5284.  With regard to the criteria for 
ankylosis of the subastragalar or tarsal joint in poor weight 
bearing position, there is no evidence that the veteran's 
partial amputation of the left great toe resulted in 
ankylosis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5272.  In 
addition, there is no evidence that the veteran has 
unilateral acquired claw foot with toes tending to 
dorsiflexion, limitation of dorsiflexion at the ankle to a 
right angle, shortened plantar fascia, and marked tenderness 
under the metatarsal heads.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5278.  Likewise, there is no medical evidence 
that the veteran's partial amputation of his left great toe 
caused moderately severe malunion or nonunion of the tarsal 
or metatarsal bones.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5283.  Significantly, the veteran's range of motion of 29 
degrees flexion and 52 degrees extension is not indicative of 
a moderately severe foot injury.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5284.  

Regarding the noted scar of the left great toe, this is noted 
to be asymptomatic, superficial, well healed and non-tender.  
As such, a separate rating for a scar is not warranted.  See 
38 C.F.R. § 4.118, Diagnostic Codes 7804, 7805.  

In concluding that the veteran is not entitled to a 
disability evaluation in excess of 10 percent for residuals 
of a laceration of the left great toe with partial 
amputation, the Board has also considered whether the veteran 
is entitled to a higher disability evaluation on the basis of 
functional loss due to pain pursuant to DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The veteran's residuals are 
symptomatic, and he reports experiencing pain, but he retains 
significant function.  There is also no objective evidence of 
decreased range of motion.  Further, the current 10 percent 
disability evaluation contemplates the veteran's complaints 
of pain related to his left great toe.  In addition, the 
Board notes that the medical evidence suggests that the 
veteran's pain was primarily related to his nonservice-
connected low back disorder.  Therefore, there is no 
objective indication that his symptoms result in any 
additional functional limitation to a degree that would 
support a rating in excess of the current 10 percent 
disability rating.  

Finally, the Board has considered whether the veteran is 
entitled to an increased disability evaluation on an extra-
schedular basis.  However, the Board concludes that the 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the veteran that his residuals of a 
laceration of the left great toe with partial amputation, 
standing alone, resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization so as to render impractical the application 
of the regular rating schedule standards.  The Board 
acknowledges that the veteran reported that he had not worked 
since 1989, but points out that the May 2001 VA examiner 
found that the veteran was not unemployable due to his left 
great toe laceration, with partial amputation.  Additionally, 
the medical evidence of record indicates that the veteran is 
unemployable due to his nonservice-connected psychiatric 
disorders.  Accordingly, the Board finds that the criteria 
for submission for assignment of an extra-schedular rating 
pursuant to38 C.F.R. § 3.321(b)(1) have not been met.  

In conclusion, the Board finds that the preponderance of the 
evidence is against the finding of entitlement to an 
increased rating for residuals of a laceration of the left 
great toe with partial amputation, on either a schedular or 
an extra-schedular basis.

II.  Entitlement to an increased disability evaluation for 
residuals of a right ankle injury, with traumatic arthritis.

As mentioned previously, the veteran essentially requests an 
increased disability evaluation for his service-connected 
residuals of a right ankle injury, with traumatic arthritis.

Presently, the veteran's residuals of a right ankle injury 
with traumatic arthritis are evaluated as 20 percent 
disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5271.  A 20 percent disability evaluation is assigned for 
marked limited motion of the ankle.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5271.  There is no higher disability 
evaluation available under Diagnostic Code 5271.  Therefore, 
the Board must determine whether any other applicable code 
provision warrants a higher evaluation for the veteran's 
disability.

Diagnostic Code 5270 provides for evaluations higher than 20 
percent where the ankle is ankylosed.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5271.  For a higher evaluation of 30 percent, 
Diagnostic Code 5271 requires ankylosis of the ankle in 
plantar flexion of between 30 and 40 degrees, or in 
dorsiflexion between 0 and 10 degrees.  Ankylosis is 
"[s]tiffening or fixation of a joint as the result of a 
disease process, with fibrous or bony union across the 
joint."  See Disnay v. Brown, 9 Vet. App. 79, 81 (1996) 
(citing Stedman's Medical Dictionary 87 (25th ed. 1990)). 

In reviewing the rating criteria in relation to the evidence 
for consideration, the Board finds that the veteran's 
disability picture is most consistent with the currently 
assigned 20 percent disability evaluation.  The objective 
clinical evidence of record demonstrates that the veteran has 
marked limitation of motion of his right ankle, but does not 
show the veteran has ankylosis of the ankle in plantar 
flexion between 30 and 40 degrees, or in dorsiflexion between 
0 and 10 degrees to warrant a 30 percent disability 
evaluation under Diagnostic Code 5270.  Significantly, the 
veteran's most recent VA examination showed that he had range 
of motion of the right ankle from zero (0) to 7 degrees in 
dorsiflexion and from zero (0) to 5 degrees in plantar 
flexion, but there is no medical evidence that the veteran 
has ankylosis.  See 38 C.F.R. § 4.71, Plate II (full range of 
motion for the ankles is zero (0) to 20 degrees dorsiflexion 
and zero (0) to 45 degrees plantar flexion).  Rather, the 
veteran has painful range of motion due to a spastic tendon 
and tense bracing of his feet as a result of his low back 
disorder.  Therefore, the Board finds that the veteran's 
right ankle symptomatology most closely fits within the 
criteria for the currently assigned 20 percent disability 
evaluation.

The Board acknowledges that the veteran has been diagnosed 
with traumatic arthritis with regard to his right ankle.  
Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, and then all ratings are 
to be combined pursuant to 38 C.F.R. § 4.25 (2002).  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  One exception 
provided for is the anti-pyramiding provision of 38 C.F.R. 
§ 4.14, which states that evaluation of the "same 
disability" or the "same manifestations" under various 
diagnoses is to be avoided.  See Id.  If a musculoskeletal 
disability is rated under a specific Diagnostic Code that 
does not involve limitation of motion and another Diagnostic 
Code based on limitation of motion may be applicable, the 
latter Diagnostic Code must be considered in light of 
38 C.F.R. §§ 4.40, 4.45, 4.59.  See VAOPGPREC 9-98 (August 
14, 1998).  Diagnostic Code 5010 provides that traumatic 
arthritis, substantiated by x-ray findings, is to be 
evaluated under Diagnostic Code 5003 for degenerative 
arthritis, which in turn provides that such disability will 
be rated on the basis of limitation of motion under the 
appropriate Diagnostic Codes for the specific joint or joints 
involved.   See 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2002).  Upon reviewing Diagnostic Code 5003, the Board notes 
that Note (1) specifically excludes combining 10 percent or 
20 percent disability ratings with ratings based on 
limitation of motion.  In the instant case, the veteran is 
already rated for residuals of a right ankle injury under 
Diagnostic Code 5271 based on limitation of motion.  As such, 
a separate evaluation for arthritis would constitute 
pyramiding, since the veteran's limitation of motion would be 
evaluated twice.  Hence a separate rating for traumatic 
arthritis in this case for this disability is not permitted.

In determining that the veteran is not entitled to a 
disability evaluation in excess of 20 percent for his right 
ankle disorder, the Board has also considered whether the 
veteran is entitled to a higher disability evaluation on the 
basis of functional loss due to pain pursuant to DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  While the veteran's ankle is 
symptomatic, and the veteran reports pain upon standing and 
walking, the current 20 percent disability evaluation 
contemplates the veteran's complaints of pain, as well as any 
limitation of motion due to pain.  Moreover, as previously 
discussed, the medical evidence demonstrates that the 
veteran's right ankle pain is related to his nonservice-
connected back disorder.  Thus, there is no objective 
indication that the veteran's symptoms result in any 
additional functional limitation to a degree that would 
support a rating in excess of the current disability rating 
for the veteran's right ankle.

Finally, the Board has considered whether the veteran is 
entitled to an increased disability evaluation for his right 
ankle disorder on an extra-schedular basis.  However, the 
Board concludes that the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b).  In this regard, the 
Board finds that there has been no showing by the veteran 
that his right ankle disability, standing alone, resulted in 
a marked interference with employment or necessitated 
frequent periods of hospitalization, so as to render 
impractical the application of the regular rating schedule 
standards.  The Board acknowledges that the veteran reported 
that he stopped working in 1989 and that the veteran 
underwent an arthroscopy of the right ankle in June 2000.  
However, the veteran has not shown that his right ankle 
disorder has interfered with his ability to obtain 
employment, nor has the veteran demonstrated that his right 
ankle disorder has required additional hospitalizations or 
other surgical interventions.  In this regard, the Board 
points out that May 2001 VA examiner clearly found that the 
veteran's right ankle disorder did not render him 
unemployable.  Similarly, the medical evidence of record 
showed that the veteran's was unable to work due to his 
psychiatric disorders.  Accordingly, the Board concludes that 
the criteria for submission for assignment of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) have not 
been met.  

In conclusion, the Board finds that the preponderance of the 
evidence is against the finding of entitlement to an 
increased disability evaluation for the veteran's 
osteochondritis of the right ankle, with a history of 
sprains, on either a schedular or an extra-schedular basis.

III.  Entitlement to a TDIU.

As stated previously, the veteran is also claiming that his 
service-connected disabilities render him unemployable.

According to the laws and regulations, entitlement to a 
finding of TDIU requires evidence of impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations indicate that when a veteran's schedular 
rating is less than total (for a single or combination of 
disabilities), a total rating may nonetheless be assigned:  
1) if there is only one disability, this disability is rated 
as 60 percent disabling or more; and 2) if there are two or 
more disabilities, at least one disability is rated as 40 
percent disabling or more, and there is sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  See 38 C.F.R. § 4.16(a).  To meet the requirement of 
"one 60 percent disability" or "one 40 percent 
disability," the following will be considered as one 
disability:  (1) disability of one or both lower extremities, 
including the bilateral factor, if applicable; (2) 
disabilities resulting from one common etiology; (3) 
disabilities affecting a single body system; (4) multiple 
injuries incurred in action; and (5) multiple disabilities 
incurred as a prisoner of war.  Id.  In addition to the 
foregoing, there must be evidence that the disabled person is 
unable to secure or follow a substantially gainful 
occupation.  Id.  Marginal employment is not considered 
substantially gainful employment.  Id.  A total disability 
rating may also be assigned pursuant to the procedures set 
forth in 38 C.F.R. § 4.16(b) for veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in section 4.16(a). 

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the 
United States Court of Veterans Appeals (the Court), 
discussed the standard in determining the meaning of 
"substantially gainful employment," as set forth by the 
United States Court of Appeals in Timmerman v. Weinberger, 
510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be 
a total 'basket case' before the courts 
find that there is an inability to engage 
in substantial gainful activity.  The 
question must be looked at in a practical 
manner, and mere theoretical ability to 
engage in substantial gainful employment 
is not a sufficient basis to deny 
benefits.  The test is whether a 
particular job is realistically within 
the physical and mental capabilities of 
the claimant.

Service connection is presently in effect for a right ankle 
injury with traumatic arthritis, evaluated as 20 percent 
disabling, and for residuals of a laceration of the left 
great toe, with partial amputation, evaluated as 10 percent 
disabling.  The veteran is not currently service-connected 
for any other disabilities.  The veteran's combined 
disability evaluation is 30 percent.  In light of the 
foregoing, the veteran fails to satisfy the minimum 
percentage requirements for individual unemployability under 
38 C.F.R. § 4.16(a).  As such, the Board must determine if he 
is eligible for a total disability evaluation on an extra-
schedular basis.

Veterans who are unable to secure and follow a substantially 
gainful occupation by reason of their service-connected 
disabilities may be assigned a total disability evaluation on 
an extra-schedular basis.  This type of total disability 
evaluation is warranted where a veteran is unemployable 
because of service-connected disabilities, but fails to meet 
the percentage requirements of 38 C.F.R. § 4.16(a).  Extra-
schedular considerations include information regarding the 
veteran's service-connected disabilities, employment history, 
educational and vocational attainment, and any other factors 
that may have bearing on the issue.  See 38 C.F.R. § 4.16(b).

A review of the record shows that there is no evidence that 
the veteran is unemployable as the result of his service-
connected disability.  The Board concedes that the veteran 
has not worked since 1989.   However, the Board observes that 
there is no evidence that the veteran has attempted to find 
employment since that time.  In addition, the veteran's 
medical providers have not deemed the veteran to be 
unemployable due to his service-connected disabilities, and 
the VA examiner at the May 2001 examination clearly stated 
that the veteran's right ankle and left great toe disorders 
did not render the veteran unemployable.  This indicates that 
the veteran is capable of some activity and is able to obtain 
or retain a substantially gainful occupation.  Likewise, the 
medical evidence of record has not shown that the veteran has 
any physical limitations on his activities of daily living 
due to his right ankle and left great toe disorders.  Most 
significantly, the evidence of record indicates that the 
veteran's overwhelming impairments come from his other 
disabilities, for which he is not service-connected.  In this 
regard, the Board notes that the veteran's VA treatment 
records indicate that his nonservice-connected psychiatric 
disorders are totally disabling and that the veteran's right 
ankle and bilateral foot pain is, at least in part due to 
radiation from his nonservice-connected back disorder.  In 
any event, the Board finds it significant that the VA 
examiner, in May 2001, expressed the opinion that the veteran 
could perform desk type work and was not unemployable.  
Therefore, the Board finds that the evidence does not 
establish that the veteran's service-connected disabilities, 
standing alone, are sufficiently severe as to preclude him 
from securing or following a substantially gainful 
occupation.  Accordingly, the veteran's TDIU claim must be 
denied.  

In conclusion, the Board finds that the preponderance of the 
evidence is against the finding of entitlement to a total 
disability evaluation based on individual unemployability, on 
either a schedular or an extra-schedular basis.


ORDER

An evaluation in excess of 20 percent for residuals of a 
right ankle injury with traumatic arthritis is denied.

An evaluation in excess of 10 percent for residuals of a 
laceration of the left great toe, with partial amputation, is 
denied.

A total disability rating based on individual 
unemployability, due to the veteran's service-connected 
disabilities, is denied.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

